PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/611,828
Filing Date: 7 November 2019
Appellant: Wong, Alfred, Y.




____________________________
Vincent DeLuca (Reg. No. 32,408)
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 18 June 2021.

Related Appeals
Applications 15/973,439 and 15/974,592, which have the same sole inventor, are also under appeal.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 17 November 2020 from which the appeal is taken is being maintained by the examiner.  There are no new grounds of rejection.

The following grounds of rejection are applicable to the appealed claims:
Claim 39 is rejected under 35 U.S.C. 112(b).
Claims 1-4, 6, 8-9, 11-20, 23-24, 28, 30-33, 39, and 43-46 are rejected under 35 U.S.C. 112(a).
Claims 1-4, 6, 8-9, 11-20, 23-24, 28, 30-33, 39, and 43-46 are rejected under 35 U.S.C. 101.

(2) Response to Arguments
Appellant presents arguments against the 35 USC § 112(a) and § 101 rejections.  
Appellant argues that the basis for rejection is improper.  For example, Appellant argues: “The asserted basis for these grounds of rejection is the allegation that “the current claims allow for embodiments that achieve nuclear fusion at unreasonably low energy/temperatures.  Appellant respectfully submits that the basis for rejection is improper” (Brief at page 3); “the claims do not require that nuclear fusion be achieved ‘at unreasonably low energy/temperatures’ as alleged in the rejection” (Brief at page 4); and “the question of whether or not “the current claims allow for embodiments that achieve nuclear fusion at unreasonably low energy/temperatures” does not establish that the invention as claimed lacks utility under 35 U.S.C. 101” (Brief at page 6).
The independent claims are directed to causing a reaction that produces a product of a different mass and produces energy.  The examiner contends that the specification does not teach the skilled artisan how to make and use the full scope of the claimed invention.  This is because the full scope of the claimed invention allows for a (cold) fusion reaction that occurs at an unreasonably low energy/temperature of 0.15 eV (e.g., specification at [0107]) to produce fusion products (i.e., a product of a different mass) and produce energy.  Note In re Wright, 999 F.2d 1557, 27 USPQ2d 1510 (Fed. Cir. 1993) and MPEP 2164.01 (a).  Federal Circuit precedent has shown that claims which are broad enough to encompass significant non-enabled subject matter will be found non-enabled.  For example, note Sitrick v. Dreamworks, LLC, 516 F.3d 993, 997-1000 (Fed. Cir. 2008), and Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1285 (Fed. Cir. 2007).  The examiner asserts that this is the current situation.  Thus, the claimed invention is non enabling and inoperative.  
The Federal Circuit has ruled against low energy/temperature nuclear fusion.  Note In re Swartz, 232 F.3d 862, 56 USPQ2d 1703 (Fed. Cir. 2000) and In re Dash, No. 04-1145, 118 Fed. Appx. 488 (Fed. Cir. Dec. 10, 2004), cert, denied, 126 S. Ct. 346 (2005).  Like Appellant’s current independent claims, Swartz’s independent claim did not require that nuclear fusion be achieved at unreasonably low energy/temperatures (which feature is argued by Appellant).  The examiner is bound by the court’s rulings.
estimated to occur, at least where coulombic barrier reduction techniques are employed, when reactant energy is in the range of 20-40eV” (Brief at page 8); and “Appellant was able to reach the conclusion that fusion product of MeV energies are observed in the present invention as disclosed” (Brief at page 8) via “the manuscript “Electron Catalyzed Fusion” (ECF) which presents experimental data that has been generated in Appellant’s laboratories” (Brief at page 8). 
The examiner notes that Appellant does not argue (or present evidence) that fusion products were produced at the disclosed unreasonably low energy/temperature of 0.15 eV (e.g., specification at [0107]).
	There is no evidence of record that Appellant's invention involving low temperature nuclear fusion is reproducible.  Rather, the concept of low temperature nuclear fusion (e.g., cold fusion) has been known since at least 1989 and there is still no evidence (which is accepted by the mainstream scientific community) of an operating cold fusion apparatus being readily reproducible wherever desired.  Such evidence would likely make national headlines.  “Reproducibility” must go beyond one's own lab.  One must produce a set of instructions (i.e., a recipe) that would enable anyone to produce the same results.  It is the Examiners' position that an undue amount Dash decision, the CAFC stated "Given the scientific community's considerable doubt regarding the utility of ‘cold fusion’ processes, we hold that the examiner established a prima facie case of lack of utility and enablement."  The examiner asserts that the scientific community's “considerable doubt” still remains today.
The statute does not require independent verification or substantiation of a disclosure of an invention.  However, enablement is determined based on whether one of ordinary skill in the art can make and use the invention, and an independent verification or substantiation of a disclosure of an invention is merely one non-limiting example of how an Appellant may meet the statute.
Persuasive arguments as to the adequacy of the disclosure and the patentability of the invention must unequivocally explicate both the controversial (cold fusion) physics in question, and how and in what manner the invention achieves it’s stated, and arguably incredible object (low energy/temperature nuclear fusion and useful energy).
For reasons discussed above and in prior Office Actions, the test of enablement was considered in the spirit of the Wands factors (MPEP 2164.01).

Dependent claims stand or fall together with independent claims
Appellant has not presented any specific arguments with regard to any specific features in the dependent claims.  Thus, the examiner submits that the rejections of 

CONCLUSION
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/DANIEL WASIL/ 
Examiner, Art Unit 3646 
Reg. No. 45,303

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        

Conferees:

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        
/Terry Lee Melius/
RQAS – OPQA



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.